United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE INTERIOR,
GEOLOGICAL SURVEY, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1598
Issued: December 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs’ hearing representative dated March 30, 2007 that affirmed
termination of his medical benefits as of May 19, 2006 and denied compensation benefits for
continuing disability and residuals. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
medical benefits effective May 19, 2006; and (2) whether appellant has established that he has
any continuing residuals causally related to the May 19, 1997 employment injury.
FACTUAL HISTORY
On May 20, 1997 appellant, then a 32-year-old hydrological technician, filed a traumatic
injury claim alleging that he dislocated his right knee on May 19, 1997 while lifting and carrying

a heavy pipe to a band saw.1 The Office accepted his claim for aggravation of preexisting right
knee degenerative arthritis and authorized right knee arthroscopic debridement surgeries, which
were performed on June 2, 1997 and October 5, 2001. By letter dated April 20, 1999, the Office
placed appellant on the periodic rolls for temporary total disability.
On August 21, 2001 the Office issued a loss of wage-earning capacity decision based
upon appellant’s reemployment as an associate information technician analyst effective
April 2, 2001. The Office found appellant had no loss of wage-earning capacity in his new
position as he was earning more money than he would have earned in his date-of-injury position.
The Office also issued a schedule award decision on August 21, 2001 which awarded
appellant a 19 percent permanent impairment to his right lower extremity.2
On January 15, 2005 appellant requested that the Office provide a motorized cart to
perform his limited-duty job.
On March 22, 2005 Dr. Robert F. LaPrade, a treating Board-certified orthopedic surgeon,
diagnosed “advanced arthritic changes in his right knee due to a chronic anterior cruciate
ligament (ACL) tear and associated instability as well as mild right hip osteoarthritis.” He
concluded that a knee replacement was not appropriate due to appellant’s age. Dr. LaPrade
recommended purchase of a motorized cart to “help diminish [appellant’s] knee pain and
swelling and also should help to decrease the number of days he has had to take off because of
this pathology.”
On May 13, 2005 Dr. Eric Berkson, an Office medical adviser, opined that purchase of a
motorized cart was unnecessary and recommended that a total knee replacement be considered.
In a report dated September 8, 2005, Dr. Paul Cederberg, a Board-certified orthopedic
surgeon, opined that appellant no longer had any disability or residuals due to his accepted
May 19, 1997 employment injury. He also concluded that appellant should not have a total knee
replacement and that a motorized cart should be purchased, but not by the Office.
On October 25, 2005 appellant noted that he no longer needed the motorized cart due to
his reassignment to the help desk which was more sedentary.
On November 4, 2005 the Office referred appellant to Dr. Jon Engelking, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Dr. LaPrade, Dr. Berkson and Dr. Cederberg as to whether appellant continued to have residuals
of his May 19, 1997 employment injury; whether he could return to his full-time regular duties
1

The record contains evidence that appellant allegedly sustained a subsequent right knee traumatic injury at work
on July 17, 1997. Appellant returned to a limited-duty job on March 27, 1998 and tendered his resignation at the
end of the workday. On May 22, 1998 appellant was involved in an automobile accident and sustained injuries to
his neck and back. The Office found that he had no wage-earning loss in his new position as he was earning more
money than he would have earned in his date-of-injury position.
2

By letter dated May 3, 2001, appellant was informed that his schedule award payment ended on April 20, 2002
and that he was entitled to additional medical treatment due to his accepted May 19, 1997 employment injury. He
was advised that he was not entitled to additional wage-loss compensation.

2

and whether purchase of a motorized cart by the Office for residuals of his May 19, 1997
employment injury was warranted.
On December 19, 2005 Dr. Engelking, based upon a review of the medical evidence,
statement of accepted facts and physical examination, concluded that appellant had no disability
due to his accepted May 19, 1997 employment injury. He diagnosed “moderately severe to
severe tricompartmental degenerative” right knee arthritis, which he attributed to appellant’s
motorcycle accident as a teenager and prior “open medial lateral meniscectomies and anterior
cruciate ligament deficiency.” A physical examination of the right knee revealed no effusion,
“significant bony hypertrophy,” very free lateral, medial movement of the patella and no crepitus
on active knee range of motion. Palpation of the patellofemoral joint revealed diffuse
tenderness, but “no localization of that tenderness.” Dr. Engelking attributed appellant’s work
limitation to his preexisting condition along with his significant degenerative knee arthritis,
which he attributed to “his anterior cruciate deficient knee and medial and lateral
meniscectomies.” In concluding, he opined that appellant sustained a temporary aggravation of
his preexisting right knee arthritis. Dr. Engelking opined that appellant’s residuals were
primarily due to his motorcycling injury as a teenager “and subsequent meniscal and ligament
injuries.” Based upon his review of the records, he concluded that appellant “had severe
degenerative changes of his knee prior to the work injury of May 19, 1997.” Any current
disability and physical restrictions are due to appellant’s preexisting significant right knee
degenerative arthritis and unrelated to the May 19, 1997 employment injury.
On April 6, 2006 the Office issued a notice of proposed termination of appellant’s
medical benefits based upon the report of Dr. Engelking, the impartial medical examiner.
In a report dated April 19, 2006, Dr. LaPrade noted his disagreement with Dr. Engleking
that appellant no longer has any disability or residuals due to the May 19, 1997 employment
injury. In support of this conclusion, he noted that appellant had been “functioning quite well,
without any problems” and that following the injury “he has not been able to get back to any
higher level of function.” Dr. LaPrade opined that appellant sustained a permanent aggravation
of his underlying arthritic condition “as he has continued to have problems with pain and
swelling with activities since his work-related injury of May 19, 1997.” He also opined that
appellant’s work restrictions “are directly related to his work injury of May 19, 1997.”
Appellant disagreed with the Office’s proposal to terminate his medical benefits and
submitted argument and evidence to support his disagreement. He contended that he was
entitled to have the cart purchased by the Office as he sustained a permanent injury. Appellant
noted that the schedule award that the Office issued established his permanent disability as a
result of his injury. He contended that the refusal of the Office to purchase the cart prevented
him from performing his light-duty job and was a violation of due process.
In a “revised final termination” decision dated May 19, 2006, the Office terminated
appellant’s medical benefits effective that date.
On June 4, 2006 appellant requested an oral hearing, which was held on
February 7, 2007. He was represented by his father at the hearing and submitted medical and
factual evidence.

3

On October 30, 2006 appellant contended that he was entitled to wage-loss compensation
due to his termination effective May 30, 2006 from United Defense/BAE Systems.
On February 12, 2007 appellant resubmitted medical evidence previously submitted and
considered by the Office and a September 27, 2006 Minnesota unemployment decision. The
Minnesota unemployment law judge noted that appellant quit his position with BAE on May 30,
2006 as he believed his work restrictions were not being accommodated and that he was being
discriminated against due to his disability.
On February 26, 2007 the Office received appellant’s argument and additional evidence.
In a February 1, 2007 report, Dr. LaPrade diagnosed right knee chronic anterior cruciate
ligament tear, moderate to advanced right knee arthritic changes, semimembranosis bursitis,
medial plical irritation and milder right knee flexion contraction. He opined that appellant’s
employment injury “was certainly an exacerbating factor in precipitation of his arthritis, in that
he had no previous symptoms.”
By decision dated March 30, 2007, an Office hearing representative affirmed the
May 19, 2006 decision.3 She also found that appellant had no continuing residuals or disability
due to his accepted May 19, 1997 employment injury.
LEGAL PRECEDENT -- ISSUE 1
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that the employee no longer has residuals of an employment-related condition, which
require further medical treatment.4
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background must be given special weight.5
ANALYSIS -- ISSUE 1
Appellant’s claim had been accepted aggravation of preexisting right knee degenerative
arthritis and authorized right knee arthroscopic debridement surgeries, which were performed on
June 2, 1997 and October 5, 2001. The Board finds that the Office properly declared that a
conflict in the medical opinion was created between Dr. LaPrade, appellant’s treating Board3

Although the Office hearing representative actually affirmed the termination of “all” compensation benefits, the
Board notes that appellant was not in receipt of wage-loss compensation benefits as the Office had reduced his loss
of wage-earning capacity to zero effective April 2, 2001 based on his actual wages as an associate information
technician analyst.
4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); John F. Glynn, 53 ECAB 562 (2002).

5

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Darlene R. Kennedy, 57 ECAB ___
(Docket No. 05-1284, issued February 10, 2006); James Mack, 43 ECAB 321 (1991).

4

certified orthopedic surgeon, and Dr. Cederberg, a second opinion Board-certified orthopedic
surgeon, as to whether appellant had any continuing residuals or disability causally related to his
accepted May 19, 1997 employment injury. The Office also properly found a conflict in the
medical opinion between Dr. LaPrade and Dr. Berkson, an Office medical adviser, as to whether
the purchase of a motorized cart was necessary and whether total knee replacement should be
considered. Dr. LaPrade opined that appellant continued to have residuals and disability due to
his knee injury. He recommended the purchase of a motorized cart and opined that total knee
replacement was not warranted. Dr. Cederberg concluded that appellant had no disability or
residuals due to his May 19, 1997 employment injury. The Office medical adviser recommended
that total knee replacement be considered and that the purchase of a motorized cart was
unnecessary.
The Office referred appellant to Dr. Engelking, selected as an impartial medical
specialist. In a detailed report dated December 19, 2005, he reviewed the evidence of record,
statement of accepted facts and conducted a physical examination. Dr. Engelking opined that
appellant sustained a temporary aggravation of his preexisting right knee arthritis due to the
May 19, 1997 employment injury. He opined that appellant’s right knee condition was primarily
due to his motorcycling injury as a teenager “and subsequent meniscal and ligament injuries.” In
support of his opinion, Dr. Engelking concluded that appellant “had severe degenerative changes
of his knee prior to the work injury of May 19, 1997” based upon a review of the record and,
thus, appellant’s current disability and physical restrictions were due to his preexisting
significant right knee degenerative arthritis and unrelated to the May 19, 1997 employment
injury.
On April 19, 2006 Dr. LaPrade noted that he had reviewed Dr. Engelking’s report and
disagreed with his conclusion that appellant had no disability or residuals due to the accepted
May 19, 1997 employment injury. Dr. LaPrade opined that the May 19, 1997 employment
injury had caused a permanent aggravation as appellant had been “functioning quite well,
without any problems” and following the injury he was unable to get function as well. In
addition, appellant had problems with swelling and pain following the May 19, 1997
employment injury and his current restrictions are directly related to the employment injury.
The Board finds that Dr. Engelking’s report is entitled to special weight. He found that
appellant sustained a temporary aggravation of a preexisting knee condition as a result of the
May 19, 1997 employment injury. Dr. Engelking further concluded that any disability or
residuals were due to appellant’s preexisting right knee degenerative changes, which were due to
his motorcycle accident as a teenager and subsequent ligament and meniscus injuries. His report
is sufficiently rationalized and based on a proper factual and medical background. Thus, the
Office met its burden of proof in the termination of medical benefits.
Appellant submitted additional reports from Dr. LaPrade in response to the proposed
notice to terminate his compensation. It is well established that the subsequently submitted
reports of a physician on one side of a conflict of medical opinion, are generally insufficient to
overcome the weight of the impartial medical specialist or to create a new conflict of medical
opinion.6 In an April 19, 2006 report, Dr. LaPrade stated that he had reviewed Dr. Engelking’s
6

Kathryn E. Demarsh, 56 ECAB ___ (Docket No. 05-269, issued August 18, 2005). Richael O’Brien, 53 ECAB

5

report and disagreed with his conclusion that appellant had no disability or residuals due to the
May 19, 1997 employment injury. He opined that appellant sustained a permanent aggravation
of his preexisting knee arthritis as a result of the May 19, 1997 employment injury. Dr. LaPrade
based his opinion that the May 19, 1997 employment injury caused a permanent rather than a
temporary aggravation as appellant had been “functioning quite well, without any problems” and
that following the injury “he has not been able to get back to any higher level of function.” The
Board finds this rationale insufficient to create a new conflict. Board precedent has held that the
opinion of a physician that a condition is causally related to an employment injury because the
employee was asymptomatic before the injury is insufficient, without supporting medical
rationale, to establish causal relationship.7 The Board, therefore, finds these reports are
insufficient to overcome the weight accorded Dr. Engelking, the impartial medical specialist,
whose opinion was well rationalized and established that appellant’s employment-related
residuals had ceased.8 The Office, therefore, met its burden of proof to terminate his medical
benefits effective May 19, 2006.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant.9 In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability, which continued after termination of compensation
benefits.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors.10 The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature

234 (2001).
7

Roma A. Mortenson-Kindschi, 57 ECAB ___ (Docket No. 05-977, issued February 10, 2006) (a medical report
is of limited probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale); Jaja K. Asaramo, 55 ECAB 200 (2004) (the mere fact that
employee was asymptomatic before the injury is insufficient, without supporting medical rationale, to establish
causal relationship).
8

Kathryn E. Demarsh, supra note 6 (the reports from appellant’s physician reiterated his opinion on disability
and, as he was one side of the conflict resolved by the impartial medical specialist, the additional reports were
insufficient to create a new conflict as he essentially repeated his opinion on continuing disability).
9

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia Davis-Banks, 44 ECAB 389 (1993); Joseph M.
Campbell, 34 ECAB 1389 (1983).
10

Kathryn E. Demarsh, supra note 6.

6

of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.11
ANALYSIS -- ISSUE 2
The medical evidence submitted after the May 19, 2006 termination of benefits consists
of a February 1, 2007 report from Dr. LaPrade and a September 27, 2006 Minnesota
unemployment decision. Dr. LaPrade reiterated his opinion that appellant’s May 19, 1997
employment injury “was certainly an exacerbating factor in precipitation of his arthritis, in that
he had no previous symptoms. As noted above, the mere fact that appellant was asymptomatic
prior to his injury, without supporting medical rationale, is insufficient to establish that appellant
continues to have residuals of his accepted employment injury.12 Dr. LaPrade’s report is similar
to his prior reports which gave rise to a conflict in medical opinion.13 As his opinion did not
contain new findings or rationale upon which a new conflict might be based, it is insufficient to
overcome that of Dr. Engelking or to create a new medical conflict.14 Appellant also submitted a
September 27, 2006 Minnesota unemployment decision which found that he was discriminated
against based upon his disability and that his restrictions were not accommodated. Decisions
made by such tribunals are pursuant to different statutes that have varying standards for
establishing disability and eligibility for benefits. The finding of that review board is not
determinative of appellant’s rights under the Federal Employees’ Compensation Act and does
establish that he continues to have any residuals due to his accepted employment injury and is
entitled to continuing compensation benefits.15 Appellant therefore did not submit the necessary
rationalized medical evidence to substantiate that any claimed disability on or after May 19,
2006 was causally related to his federal employment.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective May 19, 2006. The Board further finds that appellant did not establish
continuing disability or residuals causally related to the May 19, 1997 employment injury

11

Bobbie F. Cowart, 55 ECAB 746 (2004); Victor J. Woodhams, 41 ECAB 345 (1989).

12

Jaja K. Asaramo, supra note 7.

13

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. LaPrade’s report did not contain new findings or rationale
upon which a new conflict might be based.
14

See Mary A. Ceglia, 55 ECAB 626 (2004).

15

See Andrew Fullman, 57 ECAB ___ (Docket No. 05-967, issued May 12, 2006) (the Board found the
submission of a state unemployment compensation review board did not establish clear evidence that the Office
erred in denying appellant’s claim).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 30, 2007 is affirmed.
Issued: December 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

